


110 HRES 654 EH: Congratulating the Phoenix Mercury for

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 654
		In the House of Representatives, U.
		  S.,
		
			October 9, 2007
		
		RESOLUTION
		Congratulating the Phoenix Mercury for
		  winning the 2007 Women’s National Basketball Association (WNBA)
		  Championship.
	
	
		Whereas, on September 16, 2007, the Phoenix Mercury won
			 the 2007 Women’s National Basketball Association (WNBA) Championship after
			 cruising to victory over the defending champion Detroit Shock with a strong
			 final score of 108 to 92 in the fifth and deciding game of the series;
		Whereas this is the Mercury’s first WNBA Championship
			 since the team’s formation in 1997 as one of the WNBA’s original 8
			 teams;
		Whereas the Mercury is the first team to win the WNBA
			 Championship on the road;
		Whereas, after only 2 seasons as head coach, the superb
			 leadership and up-tempo style of Coach Paul Westhead guided the Mercury to this
			 Championship;
		Whereas, after only 2 years in the WNBA, Cappie Pondexter
			 scored 26 points in the final game of the series and was chosen as the Most
			 Valuable Player for the WNBA Finals;
		Whereas Cappie Pondexter was ably assisted by Penny
			 Taylor, who scored 30 points, and Diana Taurasi, who scored 17 points, in
			 addition to outstanding efforts from teammates Tangela Smith, Kelly Miller,
			 Kelly Mazzante, Kelly Schumacher, Belinda Snell, Olympia Scott, Jennifer
			 Derevjanik, and Jennifer Lacy;
		Whereas this impressive win makes Coach Paul Westhead the
			 first coach in history to capture both the NBA Championship and WNBA
			 Championship;
		Whereas the Mercury entered the WNBA Playoffs with their
			 best record in franchise history at 23–11 and after 6 years of having missed
			 inclusion in the Playoffs;
		Whereas there was no doubt who was taking control of the
			 final game as the Mercury led by as many as 14 points in the first quarter,
			 posted an impressive record by shooting 73.3 percent for the first quarter, and
			 led by as many as 18 points in the second quarter; and
		Whereas the city of Phoenix joins the Phoenix Mercury
			 owner, Robert Sarver, in taking enormous pride in the accomplishment of this
			 outstanding team: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the Phoenix Mercury and Coach Paul Westhead for winning the 2007
			 Women’s National Basketball Association Championship.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
